FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            July 2, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 20-1333
                                                  (D.C. No. 1:20-CR-00061-RBJ-1)
MERRILL ROSS MOON,                                           (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON and BACHARACH, Circuit Judges.
                 _________________________________

      This matter is before the court on the Government’s Unopposed Motion for

Remand, by which it requests that this court vacate the U.S. District Court for the

District of Colorado’s order sentencing Appellant, and remand to the district court for

further proceedings in light of the United States Supreme Court’s decision in Borden

v. United States, No. 19-5410, 2021 WL 2367312 (U.S. June 10, 2021).

      Upon consideration, the court grants the motion, vacates the district court’s

sentencing order, remands the case to the district court for further proceedings in




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
light of Borden v. United States, No. 19-5410, 2021 WL 2367312 (U.S. June 10,

2021), and dismisses this appeal.

      The mandate shall issue forthwith.


                                           Entered for the Court


                                           Per Curiam




                                           2